Citation Nr: 0033976	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder, other than post traumatic stress disorder (PTSD).  

2.  Whether the veteran's income is excessive for receipt of 
pension benefits.  




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from February 1966 to 
July 1969.  

The appeal arises out of a May 1996 rating action entered by 
the Portland, Oregon VA regional office (RO) that denied 
service connection for a psychiatric disorder (other than 
PTSD).  Not quite one year later, the veteran submitted a 
notice of disagreement with that decision, and after a 
statement of the case was issued, the veteran perfected his 
appeal in this regard in December 1997.  Thereafter, the 
veteran moved to the jurisdiction of the St. Petersburg, 
Florida RO, to where his claims file was transferred.  From 
there, the matter was eventually referred to the Board of 
Veterans' Appeals (Board) in Washington, DC.   

In addition, the Board notes that in an August 1997 
statement, the veteran raised a claim for service connection 
for PTSD.  The Board notes that the law and regulations 
pertaining to service connection for PTSD differ from those 
applicable to other psychiatric disorders.  It does not 
appear that any action has been taken on this claim, and 
therefore, it is not properly before the Board at this time.  
Accordingly, it is referred to the RO for appropriate action.  


REMAND

In this case, the veteran contends that the onset of his 
psychiatric disorder occurred during service.  A review of 
the veteran's service medical records reveals that he was 
hospitalized in September 1966 for what was characterized in 
a later report as an emotional disturbance.  The record also 
shows that in connection with a determination as to the 
veteran's continued suitability for service, he underwent a 
psychiatric evaluation in July 1969.  The report from this 
evaluation revealed that the veteran was diagnosed to have a 
personality disorder, [for which service connection is 
precluded by 38 C.F.R. § 3.303(c)] and it was recommended 
that the veteran be administratively separated from service 
because of unsuitability.  

Post service medical records associated with the claims file 
are all dated in 1995 and later, but they do show diagnoses 
of psychiatric disabilities for which service connection may 
be established, (if shown to be related to service.)  These 
diagnoses were major depressive disorder and/or bipolar 
affective disorder.  Although these post service records are 
obviously dated more than two decades after the veteran's 
discharge from service, it is significant that in one 
outpatient record, dated in June 1996, it was indicated that 
the veteran had first decompensated in service.  This would 
seem to suggest that what was characterized as a personality 
disorder in service, may have been the early symptoms of the 
veteran's current psychiatric disability.  In view of this 
medical evidence suggesting a potential link between the 
veteran's current psychiatric disorder and service, 
additional development should be undertaken to explore this 
potential before the Board enters its final determination.  

In regard to this additional development, the Board must note 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim was obviously filed before the date of 
enactment of the new law, it is not final, and therefore, its 
terms apply to him.  With respect to the obligations required 
by the duty to assist under this new law, the Board observes 
that it includes affording a claimant a medical examination 
or obtaining a medical opinion if the evidence (lay or 
medical) shows the presence of current disability and 
indicates the disability may be associated with service.  As 
described above, such evidence is present in this case, and 
therefore, an examination of the veteran with an opinion 
regarding the relationship between his psychiatric disability 
and service, will be necessary.

In addition to the foregoing, the Board notes that in May 
1996, the RO denied the veteran entitlement to pension 
benefits on the basis that the veteran's income was in excess 
of the amount which the law permitted to receive that 
benefit.  In May 1997, the veteran expressed his disagreement 
with that decision, arguing that his income had been 
improperly calculated.  The claims file as it is currently 
constituted does not reflect that the veteran was provided a 
statement of the case regarding this issue, and, therefore, 
he has not been given the opportunity to perfect an appeal 
with respect to it.  [Applicable criteria provides that a 
perfected appeal to the Board of a particular decision 
entered by a Department of Veterans Affairs regional office 
consists of a notice of disagreement in writing received 
within one year of the decision being appealed and, after a 
statement of the case has been furnished, a substantive 
appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).]

Assuming it is the veteran's desire to pursue an appeal of 
that matter, the issuance of a statement of the case must be 
accomplished in order for the Board to acquire jurisdiction 
over it.  See Godfrey v. Brown, 7 Vet.App. 398 (1995), 
wherein the Court held that, where a claim has been placed in 
appellate status by the filing of a notice of disagreement 
and it does not appear that the RO has acted upon it, the 
Board must remand the claim to the RO for preparation of a 
statement of the case as to that claim, lest the claimant be 
denied the opportunity to perfect an appeal as to the issue 
in dispute.  Accordingly, it will be necessary for the Board 
to remand this matter concerning the veteran's entitlement to 
pension benefits to the RO for preparation of a statement of 
the case in order to provide the veteran with the opportunity 
to perfect an appeal regarding it.

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

2.  With respect to the particular development 
required by this appeal, and to be included in the 
assistance provided the veteran under the Veterans 
Claims Assistance Act of 2000, the RO should issue 
a statement of the case to the veteran, addressing 
the claim of his entitlement to pension.  The 
veteran should also be advised that, if he wishes 
the Board to address this issue, he must submit a 
timely substantive appeal, in response to the 
statement of the case, regarding that claim.  

3.  The RO should also contact the veteran in 
writing and ask him to identify the places at which 
he has received psychiatric treatment since his 
discharge from service in 1969.  After obtaining 
any necessary authorization, the RO should attempt 
to obtain and associate with the claims file, 
copies of the records that the veteran identifies.  

4.  Next, the veteran should be scheduled for a 
psychiatric examination.  The report from this 
examination should include an opinion as to whether 
it is at least as likely as not that the symptoms 
of what was characterized as emotional instability 
and/or emotional disturbance in service, 
represented early symptoms of the veteran's current 
psychiatric disorder.  In this regard, the examiner 
should be provided the veteran's claims file for 
review before the examination is conducted, and a 
notation that this review took place should be 
included in any report provided.  The examiner 
should also include in that report, the veteran's 
current diagnosis, his pertinent complaints, as 
well as the examiner's clinical findings.  A 
complete rationale for any opinion offered should 
be set forth in the report provided, together with 
citation to appropriate supporting records.  

5.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

6.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a psychiatric disorder.  If that 
decision is adverse to the veteran, he should be 
provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues as 
may then be on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



